EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alaine Hong on 6/6/2022.

The application has been amended as follows: 
1] AMEND claim 1 as follows:


1. (Currently amended) A method, comprising: 
providing an integrally formed first plate including a first surface, a second surface opposite to the first surface, a first sidewall extending between the first surface and the second surface, and a first recess indented from the first surface towards the second surface;
providing a semiconductor structure including a third surface, a fourth surface opposite to the third surface, and a second sidewall extending between the third surface and the fourth surface; 
placing the semiconductor structure over the first plate, such that a first portion of the first surface contacts a peripheral portion of the fourth surface; and 
disposing a priming material over the third surface of the semiconductor structure, wherein a distance between the second surface and the third surface is greater than a distance between the first surface and the second surface, second portion of the first surface is exposed from the semiconductor structure upon the disposing of the priming material.

2] AMEND claim 19 as follows:
19. (Currently amended) A method, comprising: 
providing an integrally formed first plate including a first surface, a second surface opposite to the first surface, and a recess indented from the first surface towards the second surface; 
providing a semiconductor structure including a third surface, a fourth surface opposite to the third surface; 
placing the semiconductor structure over the first surface of the first plate, such that a first portion of the first surface contacts a peripheral portion of the fourth surface;
disposing a priming material over the third surface of the semiconductor structure, wherein the first surface is a planar surface, and at least a second portion of the first surface is exposed from the semiconductor structure during the disposition; 
providing a second plate; 
loading the semiconductor structure from the first plate to the second plate;
providing a heating source disposed above the second plate and the third surface of the semiconductor structure; and 
heating the semiconductor structure by the heating source.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “placing the semiconductor structure over the first plate, such that a first portion of the first surface contacts a peripheral portion of the fourth surface; and 
disposing a priming material over the third surface of the semiconductor structure, wherein…at least a second portion of the first surface is exposed from the semiconductor structure upon the disposing of the priming material” as recited in claim 1,
“placing the semiconductor structure over the plate, wherein the semiconductor structure contacts the sidewall of the first recess, and a thickness of the semiconductor structure is greater than a depth of the first recess” and “disposing a priming material over the third surface of the semiconductor structure” as recited in claim 15, and
“placing the semiconductor structure over the first surface of the first plate, such that a first portion of the first surface contacts a peripheral portion of the fourth surface” and “disposing a priming material over the third surface of the semiconductor structure, wherein the first surface is a planar surface, and at least a second portion of the first surface is exposed from the semiconductor structure during the disposition” as recited in claim 19.
Wang et al. (PG Pub. No. US 2015/0296563 A1) teaches a substrate (¶ 0021: 230) placed over a first plate (¶ 0021: 220/240), such that a first portion of a top surface of the plate contacts a peripheral portion of a bottom surface of the substrate (fig. 6: peripheral portion of 240 contacts bottom of 230), and disposing a priming material (¶ 0021: HMDS) over a top surface of the substrate (¶ 0021: HMDS formed on upper surface of 230).  However, Wang does not teach a portion of the top surface of the plate is exposed from the substrate upon the disposing of the priming material (fig. 6: 240 completely covered by 230).
Wang teaches other embodiments wherein the top surface of the plate is exposed from the substrate (figs. 3 & 7).  However, these embodiments do not include the bottom of the substrate in contact with the top surface of the plate.  Furthermore, plate portions 220 and 240 are separate elements, and are not integrally formed as required by independent claim 1.
Nagasaka et al. (PG Pub. No. US 2016/0231653 A1) teaches a substrate (¶ 0005: P) placed over an integrally formed first plate (¶ 0048: substrate holder PH), such that a first portion of a top surface of the plate contacts a peripheral portion of a bottom surface of the substrate (¶ 0092 & fig. 5: gap ‘D’ substantially zero, such that surface of PH contacts bottom of P), and disposing a priming material (¶ 0089: liquid LQ) over a top surface of the substrate (fig. 5: LQ disposed over top surface of P).  However, Nagasaka does not teach a portion of the top surface of the plate is exposed from the substrate upon the disposing of the priming material (fig. 5: top surface of PH completely covered by P).
Gerbi et al. (PG Pub. No. US 2006/0096355 A1) teaches dispensing priming material (¶ 0003: HMDS) on a semiconductor wafer (¶ 0012: 40) placed on a plate (¶ 0012: hot plate 42), a portion of the top surface of the plate is exposed from the substrate upon the disposing of the priming material (fig. 1: portion of 42 exposed from 40).  However, Gerbi does not teach a first recess indented from the first surface of the plate towards the second surface of the plate, as required by independent claim 1.
None of Wang, Nagasaka or Gerbi teach a semiconductor structure contacting sidewall of a plate recess, and a thickness of the semiconductor structure is greater than a depth of the recess as recited in claim 15.
Claim 19 contains limitations equivalent to the allowable subject matter above, and is allowed for the same reasons.  Claims 2-7, 9-14, 17-18 and 20-22 depend on claims 1, 15 and 19, and are allowable for implicitly including the allowable subject matter above.

In light of these limitations in the claims (see Applicant’s figs. 13, 15 & ¶ 0041), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894